[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Pursuant to Practice Book §§ 199 and 201 the plaintiff properly served the defendant by publication notice. Pursuant to General Statutes § 52-72 an improper return date may be amended. TackeEnterprises v. Garcia, Superior Court, Judicial District of Stamford/Norwalk at Norwalk, Docket No. 1216798 (January 27, 1995, Tierney, J.). The defendant also argues that the plaintiff does not do business in Connecticut under General Statutes § 52-59b. Questions of personal jurisdiction apply to the defendant, not the plaintiff. Accordingly, the plaintiff is permitted to file a motion to amend the return date and the motion to dismiss is denied.
RICHARD J. TOBIN, JUDGE